Citation Nr: 0801046	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-38 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently rated as 20 percent 
disabling prior to July 7, 2007, and as 40 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1992 and also had over three years of prior unverified 
active service.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 2003. In that decision, the RO granted a 20 
percent rating for bilateral hearing loss.  The veteran 
appealed, seeking a higher rating.

The veteran and his wife provided testimony at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge 
in November 2006.  A transcript of the hearing is in the 
claims file.

The appeal was remanded to the RO via the Appeals Management 
Center (AMC), in March 2007.  In July 2007, the RO granted a 
40 percent rating for bilateral hearing loss effective from 
July 7, 2007.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  Prior to July 7, 2007, the veteran's bilateral hearing 
loss was manifested by not more than Level VII hearing acuity 
in the left ear and Level IV rating in the right ear.

2.  As of July 7, 2007, the veteran's bilateral hearing loss 
was manifested by Level VIII hearing acuity in the left ear 
and Level VII rating in the right ear.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
hearing loss have not been met, both prior to and after July 
7, 2007.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in November 2003, March 2006 and March 2007.  
The letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  This notice 
was provided to the veteran in March 2006 and again in March 
2007.  

As to the duty to assist, identified records have been 
obtained consistent with 38 C.F.R. § 3.159.  The veteran was 
afforded VA examinations, and VA treatment records as well as 
service medical records have been associated with the claims 
file.  The veteran was provided the opportunity to testify at 
a hearing before the undersigned.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2007).



Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD 
AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON
PURETONE THRESHOLD AVERAGE

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 





Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent 
of hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2007))  

Factual Background and Analysis

In 1992, the veteran was granted service connection and 
awarded a noncompensable evaluation for hearing loss 
effective from April 1992.  He filed a claim for increase in 
August 2003.  The RO granted a 20 percent rating based on 
this claim.  The veteran appealed.  Subsequent to the Board 
remand, the RO granted an increased rating to 40 percent 
effective from the July 2007 examination.  The veteran seeks 
higher ratings for the period both before and after the July 
2007 examination.  contends that his hearing impairment is 
significantly disabling and warrants higher ratings.  

Following the filing of his claim for service connection in 
2003, the veteran was afforded a VA audiological evaluation 
in December 2003.  Results of that test show that the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
--
35
75
60
75
61.25
LEFT
--
70
70
70
75
71.25

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 60 percent in the left ear.  The 
diagnosis was mild to severe bilateral sensorineural hearing 
loss.  Evaluating this test score based on Table VI, the 
veteran's right ear hearing acuity is at Level IV and his 
left ear is at Level VII.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
20 percent evaluation.

The veteran was afforded a VA audiological evaluation in 
December 2004, with the following results:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT

40
65
70
70
61
LEFT

70
70
70
70
70

Speech audiometry was noted to be 76% on the right and 62% on 
the left at 90 dB.  Mild to severe sensorineural hearing loss 
was noted.  Evaluating this test score, generally, based on 
Table VI, the veteran's right ear hearing acuity is at Level 
IV and his left ear is at Level VII.  Again, this level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, is entitled to a 20 percent evaluation.

The veteran was afforded a VA audiological evaluation in July 
2007.  Results of that test show that the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
--
60
85
75
80
75
LEFT
--
80
75
80
80
79

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 52 percent in the left ear.  
Evaluating this test score based on Table VI, the veteran's 
right ear hearing acuity is at Level VII and his left ear is 
at Level VIII.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, is entitled to a 40 percent 
evaluation.

VA treatment records dated from 2003 to 2006 show treatment, 
findings and complaints relating to bilateral hearing loss.  

The Board concludes that upon application of the rating 
schedule to the aforementioned facts, the objective findings 
remain insufficient to support the assignment of increased 
evaluations for bilateral sensorineural hearing loss, either 
prior to or after July 7, 2007.  Clearly, prior to that time, 
the evidence does not support a rating in excess of 20 
percent.  Further, an increase in disability was detected 
following the July 7, 2007 VA audiology examination.  When 
applying the findings to the schedular criteria, an increase 
to of his rating to 40 percent was justified.  However, at no 
time did the record indicate findings supportive of a higher 
rating than those assigned.  The veteran's appeal must 
therefore be denied.

Although he Board has considered the veteran's contentions 
regarding his close calls as a truck driver due to hearing 
issues, there is no evidence of an exceptional or unusual 
disability picture associated with the veteran's bilateral 
hearing loss, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the Board is not 
required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently rated as 20 percent 
disabling prior to July 7, 2007, and as 40 percent disabling 
thereafter, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


